Case 1:19-cv-01649-PKC-ST Document 13 Filed 06/21/19 Page 1 of 1 PagelD #: 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

HERLINDA FRANCISCO, on behalf of
herself, FLSA Collective Plaintiffs and the
Class,

Plaintiff,
-against-
NY TEX CARE, INC.,
d/b/a GREEN & WHITE DRY CLEANERS,
and INSUN YUN

Defendants.

 

 

19 CV 01649

STIPULATION EXTENDING DEFENDANT’S
TIME TO ANSWER

IT IS HEREBY STIPULATED AND AGREED, by and between the Parties in the above

captioned action, acting by means of their respective counsel, that the time for Defendants to answer,

move or otherwise respond with respect to the Complaint in the above matter is hereby extended through

and including August 5, 2019. There has been one previous request for an extension of time.

IT IS FURTHER STIPULATED AND AGREED, that Defendants also agree to (i) waive all

defenses to invalid service of process and (ii) accept service of the Complaint and all amendments

thereon.

For the Defendants:

By: Artie A. Fouman

 

Arthur H. Forman, Esq.

Law Office of Arthur H. Forman
98-20 Metropolitan Avenue
Forest Hills, New York 11375
Telephone: (718) 268-2616

Fax: (718) 575-1600
ahf@ahforman.com

Date: June 21, 2019

SO ORDERED

 
 
 
 

For the Plaintiff:

 

 
   
 

gation Group, PLLC
est 24" Street, 8" Floor

“New York, New York 10011

Telephone: (212) 465-1188
Fax: (212) 465-1181
cklee@leelitigation.com

Date: bron Fa! [ 2-014

 

 

US.D.J.

Dated
